829 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Charles TURNER, Plaintiff-Appellant,v.Mary A. KOLMAN; John T. Porter; United States of America,Defendants-Appellees.
No. 87-3268
United States Court of Appeals, Sixth Circuit.
September 24, 1987.

ORDER
Before ENGEL, MERRITT and RYAN, Circuit Judges.


1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil action.  Defendants have filed a motion to dismiss.  Upon examination of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
For the reasons stated in the district court's order, its final judgment entered March 24, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.  Furthermore, the motions to dismiss and for appointment of counsel are hereby denied.